Citation Nr: 0302007	
Decision Date: 01/31/03    Archive Date: 02/07/03	

DOCKET NO.  00-25 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
laceration of the left (minor) middle finger.

(The issue of entitlement to an evaluation in excess of 
10 percent for a postoperative left inguinal hernia will be 
the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
August 1946, July 1947 to July 1950, and August 1950 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

While the veteran initially commenced an appeal on the issue 
of entitlement to a compensable evaluation for left testicle 
atrophy, he withdrew that issue in testimony at a hearing the 
RO conducted in June 2001.

At this time, the Board is not considering the claim for 
increased evaluation for a postoperative left inguinal 
hernia.  Rather, the Board is undertaking additional 
development of this issue pursuant to the authority granted 
by 67 Fed. Reg. 3,009, 3,104 (January 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When completed, the 
Board will provide notification of the development as 
required by Rule of Practice 903.  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue now decided on appeal has been 
requested or obtained.

2.  Residuals of the left finger laceration are productive of 
moderate disability resulting from severance of the flexor 
digitorum profundus tendon, with some loss of range of motion 
and the surgical scar is well healed and nontender.  There is 
not severe paralysis of the median nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the left middle finger laceration have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.68, 4.71a, Diagnostic 
Code 5154, 4.124a, Diagnostic Code 8615 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify the claimants and 
representatives of the evidence necessary to substantiate 
claims.

The claims folder reveals that the RO has clearly informed 
the veteran and representative of the evidence necessary to 
substantiate his pending claim for an increased evaluation 
for left middle finger disability in rating decisions and 
statements of the case.  The veteran was specifically 
notified of the VCAA in November 2002 correspondence.  He 
presented lay testimony at an RO hearing in June 2001.  He 
has been provided VA examinations which are adequate for 
rating purposes, and all known available medical evidence has 
been collected for review.  The claims file does not indicate 
nor does the veteran contend that there is any additional 
evidence which has not been collected for review in 
conjunction with the pending claim.  The veteran has been 
informed of the evidence he must submit and the evidence VA 
would collect on his behalf.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The duties to assist and notify 
contemplated by VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used in evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Any reasonable doubt regarding the degree of disability will 
result in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established, and an increase is at issue, the present level 
of disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's postoperative left middle finger laceration has 
been rated in accordance with 38 C.F.R. § 4.124(a), 
Diagnostic Code 8615 with reference to paralysis of the 
median nerve.  Incomplete paralysis, which is mild warrants a 
10 percent evaluation, which is moderate for the minor hand 
warrants a 20 percent evaluation, and which is severe for the 
minor hand warrants a 40 percent evaluation.  This diagnostic 
criteria contemplates incomplete or complete paralysis of the 
median nerve with symptoms involving the entire hand, 
including disability resulting in the hand being inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand), incomplete and defective pronation, absence of flexion 
of the index finger and feeble flexion of middle finger, 
inability to make a fist, defective opposition and abduction 
of the thumb at right angles to the palm, flexion and 
weakened flexion of the wrist with pain and trophic 
disturbances.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, or amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, Diagnostic Code 5165.  
38 C.F.R. § 4.68.

Amputation of the middle finger with metacarpal resection 
with more than one half of the bone lost warrants no higher 
than a 20 percent evaluation for either the minor or major 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5154.

Analysis:  Historically, the veteran's service-connected left 
middle finger laceration was initially rated only as a scar 
with a noncompensable evaluation effective from August 1973.  
However, effective in March 1975, the left middle finger was 
rated as neuritis involving the median nerve of the minor 
hand with a 10 percent evaluation which remained in effect 
for many years.  A hearing officer's decision in February 
1995, granted the veteran an increased evaluation to 
20 percent, effective from June 1992, based upon a finding 
that the residual injury to the finger more nearly 
approximated the criteria for moderate incomplete paralysis 
of the minor hand (for the left middle finger).

In November 1999, the veteran was provided a VA examination 
of the hands.  The prior laceration of the volar aspect of 
the long finger of the left hand was discussed, and it was 
noted that there had been subsequent tendon repair from the 
ulnar aspect.  The veteran now complained that the hand was 
numb.  The surgical incision on the left middle finger was 
perfectly well healed.  On flexor tendon testing, he had good 
function of the flexor digitus sublimis to that finger, 
however, the flexor droid digital only caused a jog of 
motion, maybe 10 to 15 degrees.  When asked to make a fist, 
the veteran was able to flex his hand closed and the middle 
finger missed the palm by only 1 inch.  Sensation testing 
revealed relative numbness from the wrist down, however, 
there was no atrophy of the muscles, and no atrophic changes.  
The impression was status post laceration of the left middle 
finger but it was also recorded that numbness reported was 
"nonphysiologic."  A "very minimal loss of range of motion" 
was reported. 

In June 2001, the veteran testified at a personal hearing at 
the RO.  He stated that the laceration of his left middle 
finger radiated pain sometimes all the way up to his elbow.  
He said the whole hand hurt.  He said the finger only flexed 
to 45 degrees and extended to 5 degrees.

In July 2001, the veteran was provided another VA examination 
of the hand.  The finding was that the veteran had a severed 
flexor digitorum profundus of the left middle finger.  Motion 
was decreased in flexion and some extension.  This presented 
some difficulty in grasping objects, but pushing, twisting, 
throwing, touching expressions were all present.  Severance 
of the tendon was below the PIP joint (middle knuckle) of the 
left middle finger.  The physician estimated that limitation 
to function was approximately 30 to 40 percent. 

Other more recent treatment records were collected for review 
which reflect care for various problems unrelated to the 
issue on appeal.  However, during 2000, the veteran 
complained of symptoms of both hands and wrists and an EMG 
study revealed mild to moderate carpal tunnel syndrome for 
both hands.  The veteran also reported paresthesia to the 
lower extremities and a July 2001 neurological examination 
noted that the sensory examination was normal.  There was no 
specific nerve involvement in the case and it was considered 
that the problem was with the central nervous system.  It was 
further opined that the disability was with brain insult and 
an upper motor neuron process was suspected.

A clear preponderance of the evidence on file is against an 
evaluation in excess of 20 percent for the veteran's service-
connected, postoperative, laceration of the left middle 
finger.  The laceration was below the PIP joint and the 
postoperative scar is historically shown to be nontender and 
nondisabling.  There was, at that level, severance of a left 
middle finger tendon and some neurological involvement of the 
median nerve.  Examinations consistently revealed a loss of 
range of motion and sensation and some difficulty grasping 
but the most recent examination indicates total limitation of 
function to be 30 to 40 percent for the finger.

The veteran has been provided a 20 percent evaluation 
reflective of moderate incomplete paralysis of the median 
nerve for the minor hand.  However, the schedular criteria 
provided at 38 C.F.R. § 4.124(a), Diagnostic Code 8615 (8515) 
contemplates median nerve damage with either complete or 
incomplete paralysis affecting the function of the entire 
hand.  The veteran's left middle finger laceration is not 
shown to effect function of the entire hand and the veteran 
is not service connected for injury or disability of the 
entire hand.  There is certainly no evidence on file which 
would warrant the next higher 40 percent evaluation for 
severe median nerve damage with incomplete paralysis of the 
entire left hand.  While the veteran has more recently 
complained of pain and paresthesia affecting the hand, wrist 
and forearm, recent findings of bilateral carpal tunnel 
syndrome explain these symptoms and the veteran is not 
service connected for carpal tunnel syndrome, nor does any 
clinical evidence on file relate the remote onset of this 
syndrome to the veteran's service-connected left finger 
laceration or to any other incident of service.

Additionally, the Board would point out that the amputation 
rule provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, or the amputation to be performed.  
38 C.F.R. § 4.68.  38 C.F.R. § 4.71a, Diagnostic Code 5154 
provides that the highest schedular evaluation for amputation 
of the middle finger of either the minor or major middle 
finger is 20 percent, equaling the 20 percent evaluation 
which is presently assigned for the veteran's service-
connected left middle finger laceration.  Absent clinical 
evidence which reveals that the veteran's service-connected 
left middle finger disability results in disability beyond 
that finger, the amputation rule precludes an evaluation in 
excess of 20 percent for the veteran's left middle finger 
laceration.  Even if that finger were to be amputated, the 
highest evaluation possible would be 20 percent.




ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's postoperative left middle finger laceration is 
denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

